Citation Nr: 0714115	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  99-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to 
February 1980.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the entitlement to service connection 
for a bilateral knee condition and for depression due to 
personal trauma.
 
The Board remanded these issues in January 2003 for further 
development, and they were returned to the Board for further 
appellate review.  In August 2006, the Board denied service 
connection for a psychiatric disorder due to personal trauma 
and again remanded the issue of entitlement to service 
connection for a bilateral knee disorder.  The issue of 
service connection for a psychiatric disorder due to personal 
trauma is no longer on appeal, and the issue of entitlement 
to service connection for a bilateral knee disorder is again 
before the Board for appellate review.

In July 1999, the appellant testified before a Hearing 
Officer (RO hearing); a copy of this transcript is associated 
with the record.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran 
has a bilateral knee disorder that is related to service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, July 2003, June 2006 and November 2006 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding this issue.  

Neither the veteran nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, records from the Social 
Security Administration and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the veteran's claim and VA has satisfied, to the 
extent possible, the duty to assist.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the veteran's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that she has a bilateral knee condition 
that began in service when she fell in basic training which 
should be service-connected.  

July 1978 service medical records reflect that the veteran 
fell in a hole and twisted her right knee while marching.  
She had a slight antalgic gait.  Upon examination, there was 
no effusion or instability and there was slight crepitus and 
lateral joint line tenderness, with laxity.  The impression 
was right chondromalacia patella.  She was instructed to 
perform leg exercises.  August 1978 medical records show that 
her knee pain was extending in to the thigh and hip and that 
she was on a profile for 5 days, but her knee had not 
improved.  There was no effusion or instability, joint line 
tenderness and tenderness lateral femoral epicondyle.  The 
examiner noted that the patient overreacted to palpation 
compression.  She had an antalgic gait and a decreased 
stance.  She had increased pain with range of motion.  The 
impression was chondromalacia, possible knee pain.  She was 
instructed to do knee strengthening exercises.  A physical 
therapy record from August 1978 indicates that her right knee 
range of motion lacked full extension and that trace effusion 
was present.  Another record reflects that the veteran had 
hit her knee in the mess hall and that this increased her 
pain.  The right knee was tender over the lateral aspect with 
mild swelling, also tender to movement, there was no erythema 
or abrasions.  It appeared from a notation on the record that 
an x-ray showed a fracture, but an undated x-ray report of 
her right knee reflects effusion but no bony pathology.  
There were no other service medical records showing treatment 
for knee problems during service.  The veteran's December 
1979 separation Report of Medical Examination reflects normal 
lower extremities and no indication of a knee disorder.  Her 
separation Report of Medical History reflects that she had 
knee problems following her fall in basic training. 

There are no medical records regarding the veteran's knee 
until a September 1997 VA joints examination.  The 
examination report reflected that the veteran walked well 
without a limp, cane or appliance, and had no swelling, 
deformity, subluxation or lateral instability, nonunion with 
loose motion, malunion or atrophy.  Her range of motion was 
118 degrees for right flexion and 124 degrees for left 
flexion and 180 degrees for right and left extension.  The 
diagnosis was history of knee instability without functional 
loss due to pain and a slight limitation of motion of the 
right knee.  A May 1998 VA medical record reflects that the 
veteran's extremities had normal range of motion, with no 
lesions or edema and that the radial, femoral and pedal 
pulsations were normal.  A July 1998 VA medical record 
reflects that the veteran sprained her left knee.  She had 
knee pain and was issued crutches.  Her gait was fair and her 
endurance was good.  It was noted that no further treatment 
was needed.  A November 2003 magnetic resonance imaging 
report of the left knee revealed degenerative signal changes 
within the posterior horn of the medial meniscus with small 
joint effusion.  No bone marrow abnormality was identified, 
the extensor mechanism, fibular collateral complex, medial 
collateral ligament and lateral meniscus were intact.  There 
was no disruption of the ACL (anterior cruciate ligament) or 
PCL (posterior cruciate ligament), there was increased signal 
within the posterior horn of the medical meniscus consistent 
with degenerative changes and no cartilage abnormalities were 
identified.

A December 2006 VA joints examination report reflected that 
the veteran got in and out of the chair and on and off the 
examination table with ease.  She walked with a normal gait, 
examination of both knees showed symmetric findings, with no 
effusion, patellar compression, pain, evidence of instability 
of the knee or positive McMurray.  The range of motion was 0 
to 130 degrees for both knees, and her ligaments were stable 
and intact.  The examiner stated that, in short, this was a 
completely normal examination of both knees.  There was no 
increased limitation of motion due to weakness, fatigability 
or incoordination during the repetitive use portions of the 
examination.  The diagnosis was right knee sprain, as an 
initial event during active duty and a left knee injury with 
no residuals.  The examiner concluded that he was not able to 
find any pathology in either knee at the time of the 
examination.   It was his opinion that the veteran's 
symptomatology of giving way of the right knee is not 
connected to the history of a twisting injury to the knee 
sustained in July of 1978 while on active duty.

There is no competent medical evidence showing the veteran 
has a current bilateral knee condition.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for a bilateral knee condition and the 
service-connection claim for a bilateral knee condition is 
denied.  

The veteran has claimed that this condition is related to 
service.  In terms of the veteran's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against 
entitlement to service connection for a bilateral knee 
disorder, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


